                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         AARON LAMONT STRIBLING,
                                   5                                                        Case No. 18-cv-02365-YGR (PR)
                                                         Plaintiff,
                                   6                                                        ORDER DENYING LEAVE TO FILE
                                                  v.                                        MOTION FOR RECONSIDERATION;
                                   7                                                        DENYING MOTION TO DISQULIFY
                                         L. L. JORDAN, et al.,                              UNDERSIGNED JUDGE; AND
                                   8                                                        DIRECTING PLAINTIFF TO
                                                         Defendants.                        RESPOND TO ORDER TO SHOW
                                   9                                                        CAUSE

                                  10          Plaintiff, a state prisoner proceeding pro se, filed a civil rights complaint pursuant to 42

                                  11   U.S.C. § 1983. On November 13, 2018, the Court reviewed Plaintiff’s complaint and ordered him

                                  12   to show cause why this action should not be dismissed without prejudice for failure to exhaust
Northern District of California
 United States District Court




                                  13   administrative remedies. Dkt. 6. The Court stated as follows:

                                  14                   Plaintiff has indicated that, at the time he filed his complaint, the
                                                       response to his appeal [at] the third formal level was “never returned
                                  15                   back to [him].” Dkt. 1 at 2.1 It appears that his claims were
                                                       unexhausted at the time he filed this action. Thus, it is unlikely that
                                  16                   Plaintiff can proceed with this action because failed to fully exhaust
                                                       his claims prior to filing this action. Nor can Plaintiff proceed with
                                  17                   this case if he exhausts his claim after the filing of this action.
                                                       Furthermore, Plaintiff has not presented any extraordinary
                                  18                   circumstances which might compel that he be excused from
                                                       complying with PLRA’s exhaustion requirement. Cf. Booth[ v.
                                  19                   Churner], 532 U.S. [731,] 741 n.6 [(2001)] (courts should not read
                                                       “futility or other exceptions” into section 1997e(a)).
                                  20
                                       Id. at 1-2 (footnote in original and brackets added). The Court further directed Plaintiff to respond
                                  21
                                       to the Order to Show Cause, stating as follows:
                                  22
                                                       . . . Plaintiff will be provided an opportunity to demonstrate that he
                                  23                   has properly exhausted his claims rather than have the Court allow
                                                       this case to proceed and Plaintiff perhaps miss his opportunity to
                                  24                   properly exhaust and pursue this action. Plaintiff shall show cause
                                                       within twenty-eight (28) days why this case should not be dismissed
                                  25                   without prejudice for failure to exhaust. Specifically, to avoid
                                                       dismissal, Plaintiff needs to provide proof that extraordinary
                                  26                   circumstances existed in order to excuse him from complying with
                                  27

                                  28
                                              1
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                                      PLRA’s exhaustion requirement. See e.g., . Ross[ v. Blake], [__ U.S.
                                   1                  __,] 136 S. Ct. [1850,] 1856-58 [(2016)].
                                   2    Id. at 2 (brackets added).

                                   3          Plaintiff’s response to the Court’s Order was due on December 11, 2018. That deadline

                                   4   has passed, and Plaintiff has not filed a response. Instead, Plaintiff is seeking reconsideration of

                                   5   the Court’s November 13, 2018 Order. See Dkt. 7. In Plaintiff’s motion entitled, “Motion for

                                   6   Reconsideration After Motion for Disqualification of Judge,” he challenges the Court’s decision to

                                   7   issue an Order to Show Cause instead of issuing a dismissal with leave to amend. Id. at 1.

                                   8   Plaintiff claims that he “could prove [he] exhausted [his] administrative remedies.” Id. However,

                                   9   he does not support this statement with any further explanation. See id.

                                  10          In the Northern District of California, no motion for reconsideration may be brought

                                  11   without leave of court. See Civil L.R. 7-9(a). Under Civil Local Rule 7-9, the moving party must

                                  12   specifically show: (1) that at the time of the motion for leave, a material difference in fact or law
Northern District of California
 United States District Court




                                  13   exists from that which was presented to the court before entry of the interlocutory order for which

                                  14   the reconsideration is sought, and that in the exercise of reasonable diligence the party applying

                                  15   for reconsideration did not know such fact or law at the time of the interlocutory order; or (2) the

                                  16   emergence of new material facts or a change of law occurring after the time of such order; or (3) a

                                  17   manifest failure by the court to consider material facts which were presented to the court before

                                  18   such interlocutory order. See Civil L.R. 7-9(b).

                                  19          At the outset, the Court notes that Plaintiff, by failing to seek leave of court before filing

                                  20   his motion for reconsideration, has not complied with the Local Rules of this district, and, on that

                                  21   basis alone, the motion (dkt. 7) is DENIED. See Tri-Valley CARES v. U.S. Dept. of Energy, 671

                                  22   F.3d 1113, 1131 (9th Cir. 2012) (“Denial of a motion as the result of a failure to comply with local

                                  23   rules is well within a district court’s discretion.”). The fact that Plaintiff is proceeding pro se does

                                  24   not excuse his non-compliance with the procedural rules of this Court. See Ghazali v. Moran, 46

                                  25   F.3d 52, 54 (9th Cir. 1995).

                                  26          Next, even if the Court construes Plaintiff’s motion as one seeking leave to file a motion

                                  27   for reconsideration, his motion fails to make the showing required under Civil Local Rule 7-9 or

                                  28   otherwise to show good cause for reconsideration. Furthermore, it seems that Plaintiff merely
                                                                                          2
                                   1   disagrees with the Court’s decision to issue the November 13, 2018 Order to Show Cause, which

                                   2   is not a reason to warrant reconsideration. While Plaintiff claims in a conclusory manner that he

                                   3   “could prove with one hundred percent sureness and effectiveness that [he] exhausted his

                                   4   administrative remedies,” dkt. 7 at 1, he has not specifically elaborated on whether he can show

                                   5   that he exhausted his administrative remedies prior to filing his complaint, see 42 U.S.C.

                                   6   § 1997e(a) (prisoner must exhaust his administrative remedies for constitutional claims prior to

                                   7   asserting them in civil rights complaint). As such, even if Plaintiff’s aforementioned statement

                                   8   means that he exhausted his claims after bringing it before the Court, his subsequent exhaustion

                                   9   cannot excuse his earlier failure to exhaust. Vaden v. Summerhill, 449 F.3d 1047, 1051 (9th Cir.

                                  10   2006) (“[A prisoner] may initiate litigation in federal court only after the administrative process

                                  11   ends and leaves his grievances unredressed. It would be inconsistent with the objectives of the

                                  12   statute to let him submit his complaint any earlier than that.”) When the district court concludes
Northern District of California
 United States District Court




                                  13   that the prisoner has not exhausted administrative remedies on a claim, “the proper remedy is

                                  14   dismissal of the claim without prejudice.” Wyatt v. Terhune, 315 F.3d, 1108, 1120 (9th Cir. 2003)

                                  15   overruled on other grounds by Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc). In

                                  16   the instant action, the Court determined that Plaintiff had not exhausted his administrative

                                  17   remedies on his claims because he had indicated that, at the time he filed his complaint, the

                                  18   response to his appeal at the third formal level was “never returned back to [him].” Dkt. 1 at 2.

                                  19   Instead of dismissing Plaintiff’s complaint, the Court allowed Plaintiff to have an opportunity to

                                  20   show that he exhausted his administrative remedies prior to filing suit, which he has still not done

                                  21   and thus this action could be dismissed without prejudice.

                                  22          In sum, Plaintiff has not articulated any substantive reason why the Court should

                                  23   reconsider its November 13, 2018 Order to Show Cause. Accordingly, Plaintiff’s request to file

                                  24   the above-referenced motion for reconsideration (dkt. 7) is hereby DENIED for the reason that

                                  25   Plaintiff fails to identify a cognizable basis for reconsideration. See Civil L.R. 7-9(b). At this

                                  26   time, and again in lieu of dismissing this action for failure to exhaust administrative remedies,

                                  27   Plaintiff will be provided one final opportunity to show cause within twenty-eight (28) days, why

                                  28   this case should not be dismissed without prejudice for failure to exhaust, as directed below.
                                                                                         3
                                   1           Finally, it seems that the title of the instant motion also indicates that Plaintiff requests to

                                   2   disqualify the undersigned judge. Dkt. 7. However, other than Plaintiff’s disagreement with the

                                   3   Court’s decision to issue an Order to Show Cause instead of an Order of Dismissal With Leave to

                                   4   Amend, Plaintiff presents no other reason as to why disqualification is warranted.

                                   5           Recusal is the process by which a federal judge may be disqualified from a given case.

                                   6   Motions to recuse a district judge are governed by two statutes, 28 U.S.C. § 144 and § 455.

                                   7   Section 144 provides for recusal of the judge before whom a matter is pending upon the filing by a

                                   8   party of a “sufficient affidavit that the judge . . . has a personal bias or prejudice either against him

                                   9   or in favor of any adverse party.” Section 455 also provides grounds for disqualification, and

                                  10   requires a judge to disqualify himself in any proceeding in which his impartiality might reasonably

                                  11   be questioned. See 28 U.S.C. § 455(a). As a federal judge is presumed to be impartial, a

                                  12   substantial burden is imposed on the party claiming bias or prejudice to show that this is not the
Northern District of California
 United States District Court




                                  13   case. See United States v. Zagari, 419 F. Supp. 494, 506 n.30 (N.D. Cal. 1976).

                                  14           Here, Plaintiff’s recusal request does not meet the legal sufficiency requirement of section

                                  15   144. Even if Plaintiff’s aforementioned allegations could be construed as those of bias, such

                                  16   allegations are conclusory and do not allege an extrajudicial basis for the alleged bias or prejudice.

                                  17   See United States v. $292,888.04 in U.S. Currency, 54 F.3d 564, 566-67 (9th Cir. 1995) (affidavit

                                  18   inadequate when based on conclusory allegations of bias); Toth v. Trans World Airlines, Inc., 862

                                  19   F.2d 1381, 1387-88 (9th Cir. 1988) (district judge correctly rejected disqualification motion as

                                  20   legally insufficient and had no duty to refer it to another judge because the alleged bias or

                                  21   prejudice did not arise from an extrajudicial source). For similar reasons, the motion is

                                  22   insufficient to show bias under section 455. It is well-established that actions taken by a judge

                                  23   during the normal course of proceedings are not proper grounds for disqualification. See United

                                  24   States v. Scholl, 166 F.3d 964, 977 (9th Cir. 1999) (judge properly denied motion for

                                  25   disqualification based on his prior service as prosecutor and his actions during the proceedings

                                  26   because neither ground required recusal); see also Leslie v. Grupo ICA, 198 F.3d 1152, 1160 (9th

                                  27   Cir. 1999) (court's adverse rulings are not an adequate basis for recusal). Accordingly, Plaintiff’s

                                  28   request for the undersigned judge to recuse herself is DENIED. Dkt. 7.
                                                                                           4
                                   1                                              CONCLUSION

                                   2             For the reasons outlined above, the Court orders as follows:

                                   3             1.     The Court DENIES Plaintiff’s motion entitled, “Motion for Reconsideration After

                                   4   Motion for Disqualification of Judge,” which has been construed in part as a motion seeking leave

                                   5   of court to file a motion for reconsideration under Civil Local Rule 7-9. Dkt. 7.

                                   6             2.     The Court DENIES Plaintiff’s request for the undersigned judge to recuse herself.

                                   7   Dkt. 7.

                                   8             3.     As explained above, Plaintiff has been given a final opportunity to show cause

                                   9   within twenty-eight (28) days, why this case should not be dismissed without prejudice for failure

                                  10   to exhaust. Specifically, to avoid dismissal, Plaintiff must specifically explain whether he

                                  11   exhausted his administrative remedies prior to filing his complaint. If Plaintiff is unable to do so,

                                  12   then he needs to provide proof that extraordinary circumstances existed in order to excuse him
Northern District of California
 United States District Court




                                  13   from complying with PLRA’s exhaustion requirement. See e.g., Ross v. Blake, 136 S. Ct. 1850,

                                  14   1859-60 (2016) (identifying “three kinds of circumstances in which an administrative remedy,

                                  15   although officially on the books, is not capable of use to obtain relief.”) Failure to reply will

                                  16   result in dismissal without prejudice with no further warnings.

                                  17             4.     This Order terminates Docket No. 7.

                                  18             IT IS SO ORDERED.

                                  19   Dated: July 23, 2019

                                  20                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
